Citation Nr: 1102272	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  08-01 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for service-
connected anemia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E.M. Evans


INTRODUCTION

The Veteran served on active duty from March 1970 to April 1973 
and from November 1974 to July 1976. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Columbia, South Carolina, 
Regional Office (RO) of the Department of Veterans Affairs (VA).

A Travel Board hearing was held before the undersigned Acting 
Veterans Law Judge in August 2010.  A copy of the transcript of 
that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran contends that the currently assigned 30 percent 
disability evaluation of his service-connected anemia does not 
sufficiently address the severity of his symptoms.  At the 
Veteran's August 2010 Travel Board hearing he reported that his 
anemia included the symptoms of tachycardia and dyspnea.  
However, there is no evidence from the most recent VA examination 
of these symptoms and as they are symptoms related to the higher 
rating criteria the Board finds that a new VA examination is 
necessary.  The Veteran and his representative at the hearing 
requested that the Veteran be scheduled for an additional 
examination to confirm or deny the presence of these symptoms. 

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 § 
C.F.R. § 3.159 (2010).  Therefore, to ensure that the record 
reflects the current severity of the Veteran's service-connected 
anemia on appeal, a more contemporaneous examination is 
warranted, with findings responsive to all applicable rating 
criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) 
(VA has a duty to provide the Veteran with a thorough and 
contemporaneous medical examination).  Here, the Veteran was 
afforded a VA examination in February 2009.  However, the 
examination does not indicate whether the Veteran has any 
findings of cardiomegaly, dyspnea, or tachycardia.  Thus a new 
examination is necessary to assess the severity of the Veteran's 
service-connected anemia disability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to 
contact the Veteran by letter and request 
that he provide sufficient information, and 
if necessary authorization, to enable the 
RO to obtain any additional pertinent 
treatment records not currently of record.  
The Veteran should be informed that he may 
submit evidence to support his claim.  

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, the 
RO should notify the Veteran of the records 
that were not obtained, explain the efforts 
taken to obtain them and describe further 
action to be taken.   

3.  The RO should schedule the Veteran for 
a VA examination to determine the current 
severity of the service-connected anemia.  
The entire claims file must be made 
available to the examiner, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  The RO 
should ensure that the examination is 
adequate for rating purposes.  All 
appropriate tests or studies to include 
blood tests as indicated should be 
accomplished, with all findings made 
available to each examining physician prior 
to the completion of his or her report, and 
all clinical findings should be reported in 
detail.

The physician should set forth all 
examination findings, together with the 
complete rationale for the opinions 
expressed.

In particular, the examiner should include 
a discussion on whether there is any 
evidence of dyspnea, cardiomegaly, 
tachycardia, or syncope.  

4.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the issue on 
appeal should be readjudicated in light of 
all the evidence of record.  If any benefit 
sought on appeal remains denied, the RO 
should furnish the Veteran and his 
representative with a Supplemental State of 
the Case (SSOC) and afford them with an 
appropriate time period for response.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


